Citation Nr: 1142880	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-29 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2008 rating decisions of the RO. 

The Veteran presented testimony at hearing held at the RO before the undersigned Veterans Law Judge in June 2010. The transcript has been associated with the claims folder.

This matter was previously before the Board in September 2010.  At that time, the Board granted service connection for bilateral hearing loss and tinnitus.  As such, these matters are no longer in appellate status.

In September 2010, the Board also remanded the claims for increase for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After having carefully considered the matter, the Board believes that this case must be remanded for further development.  

As noted, the Board remanded the Veteran's claims for additional development of the record in September 2010.  In pertinent part, the Board requested that the Veteran be afforded an additional VA examination to determine the current severity of his service-connected PTSD.  The Board also requested the VA examiner comment on the impact the Veteran's PTSD has on his ability to obtain and maintain gainful employment. 

While the Veteran was provided with a VA psychiatric examination in October 2010, the examiner stated that he was unable to assess the severity of the Veteran's PTSD because clinical testing indicated that the Veteran was over reporting his symptoms.  

It was further noted that the Veteran "endorsed a high frequency of symptoms that [were] highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering."  As a result, the VA examiner stated that he was "unable to differentiate legitimate symptoms from exaggerated or feigned symptoms" and was unable to provide the requested medical opinions without resorting to "mere speculation." 

In an April 2011 statement, the Veteran indicated that the October 2010 VA examination was flawed and the VA examiner was biased.  

While the Veteran did not provide any reasons to support his statement, the record clearly indicates that the October 2010 VA examination is not adequate for rating purposes.  

Under these circumstances, a new VA examination is necessary to determine the current severity of the Veteran's PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

The United States Court of Appeals for Veterans Claims (Court) has held that '[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.'  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Finally, as the Veteran's claims are being remanded, ongoing VA medical records pertinent to the issues on appeal should also be obtained. 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for the service-connected PTSD for the period of the appeal.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Gainesville VAMC since January 2011.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim for increase.  

2.  After this development has been completed, the RO should schedule the Veteran for a VA examination with a physician other than the one who conducted the October 2010 VA examination to ascertain the current severity of the service-connected PTSD.  

The Veteran's claims folder, including a copy of this remand, must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed. 

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion regarding the degree of functional impairment caused by the service-connected  PTSD.  The examiner should include a Global Assessment of Functioning score for the PTSD. 

The examiner should also comment on the impact that the Veteran's PTSD has on his ability to obtain and maintain gainful employment.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 . 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for increase in light of all evidence of record.  Adjudication of the claim for a higher initial evaluation should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate. See Fenderson v. West, 12 Vet. App. 119, 125-126   (1999).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

